—Order, Supreme Court, New York County (Carol H. Arber, J.), entered May 31, 1991, which, inter alia, denied plaintiffs’ motion, without prejudice, for an order pursuant to CPLR 603 severing their actions against defendant G.M.L.B. Enterprises, Inc., pending completion of discovery with leave to renew prior to trial, unanimously affirmed, without costs.
In this personal injury action against joint tortfeasors, plaintiffs moved for severance of their action against G.M.L.B. Enterprises, Inc. on the ground that their action against the non-bankrupt co-defendants should not be indefinitely delayed merely because G.M.L.B’s bankruptcy resulted in an automatic stay of proceedings against it (CenTrust Servs. v Guterman, 160 AD2d 416). The IAS court did not abuse its discretion in denying plaintiffs’ severance motion since G.M.L.B. is an integral party, plaintiffs’ claims against the defendants are intertwined, and severance would substantially prejudice the rights of defendants to litigate their counterclaims against G.M.L.B. (see, County of Chenango Indus. Dev. Agency v Lockwood Green Engrs., 111 AD2d 508). Concur — Milonas, J. P., Ellerin, Asch and Rubin, JJ.